Consent of Independent Registered Public Accounting Firm The Board of Trustees of the Allianz Variable Insurance Products Trust: We consent to the incorporation by reference in this Registration Statement on Form N-14 under the Securities Act of 1933 our reports on the Allianz Variable Insurance Products Trust dated February 26, 2013, which appear in the Registration Statement on Form N-1A (File No. 333-83423). We also consent to the references to our firm under the headings “Financial Highlights” in this Registration Statement and “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information, which appear in the Registration Statement on Form N-1A (File No. 333-83423). /s/ KPMG LLP Columbus, Ohio July 3, 2013
